DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 6/25/2021. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 9-12, filed 6/25/2021, regarding the objections to the specification have been fully considered and are persuasive. The objections have been withdrawn in view of the amended specification.
Applicant's arguments, see pages 9-12, filed 6/25/2021, regarding the U.S.C. 101 rejections of Claims 15-20 have been fully considered and are not persuasive.  Applicant states that “Applicants have amended claim 15 to recite the non-transitory limitation as suggested.”  However, this amendment was not incorporated into the amended claims.  Therefore, the rejection is maintained.
Applicant's arguments, see pages 9-12, filed 6/25/2021, regarding the 102 and 103 rejections of Claims 1-20, have been fully considered and are persuasive. However, a new ground of rejection has been made in view of Vernon et al., (US 20040252185 A1) hereinafter referred to as Vernon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claims 15-20 are drawn to a “computer readable storage medium” which could include a digital signal. The specification fails to definitively describe what the computer readable medium includes or does not include. In general “computer readable storage medium” covers both transitory and non-transitory medium. According to the broadest reasonable interpretation in light of the specification, the “computer readable storage medium” can be transitory. Signals per se do not fit within recognized categories of statutory subject matter. Examiner suggests adding the limitation "non-transitory" before “computer readable storage medium” in Claims 15-20 to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al., (US 20180331824 A1) hereinafter referred to as Racz in view of Vernon et al., (US 20040252185 A1) hereinafter referred to as Vernon.
Regarding Claims 1, 8, and 15, Racz discloses An apparatus comprising: a processor; a memory that stores code executable by the processor to: receive information permissions for a plurality of participants in an electronic forum, [paragraph 0045, each public key is associated with an entity…which has certain data-access permissions. Each entity that is entitled to access a particular stream data, e.g. stream data providing from a particular data source 50, may provide to the encryption computer system 30 their public key – the public keys, which contain the permissions, are provided and thus received for a plurality of participants] [paragraph 0037, the users/subscribers may transfer streams to a central system or to any other user granted authority, typically by the first uploader or other party possessing ownership authority over a specific stream – the “central system” is the “electronic forum”] [Figure 12 – teaches video permissions allowing access to video for different participants according to their permissions]
Racz does not explicitly teach the information permissions comprising each of an audio permission, a video permission, a file share permission, or a presentation permission for each participant; and provide information to each participant based on the information permissions, wherein the audio permission is required to receive audio from the electronic forum, the video permission is required to receive video from the electronic forum, the file share permission is required to receive a file from the electronic forum, and the presentation permission is required to receive a presentation from the electronic forum.
Vernon teaches [paragraph 0003, It can be useful for such a session to include a variety of media types that include the participants' voices, video images, shared documents, text messages, drawings, computer screen images, etc] [paragraph 0055, In an egalitarian collaboration session, all participants can have equal privileges or levels of permissions. For example, the role of a presenter or speaker can be assumed at any time during the session by any participant in the session. Further, depending on the embodiment, media and presentation materials can be shared freely during the session by any participant] [paragraph 0007, Privileges or permissions can be established for various participants and/or roles for a collaboration session…The privileges determine the activities and the manner in which participants can participate in a collaboration session – “the activities and the manner in which participants can participate” includes privileges or permissions for audio, video, file sharing, and presentation] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Vernon with the disclosure of Racz. The motivation or suggestion would have been to provide a “system that facilitates more efficient, free-flowing collaboration sessions.” (Abstract)
Regarding Claims 2, 9, and 16, Racz discloses wherein the audio permission, the video permission, the file share permission, a drawing permission, and the presentation permission each comprise a timestamp, and wherein a server communicates the audio, the video, the file, the drawing, and/or the presentation in response to the timestamp preceding a current time. [paragraph 0035, each frame of each stream may be associated with a particular timestamp which may be used to synchronize the different streams. E.g. one or more streams being read from memory may be accessed according to a playback time, which may be used amongst the different streams to seek chronologically synchronized portions of the streams]
Regarding Claims 3, 10, and 17, Racz discloses wherein a single set of information permissions for each of the plurality of participants is received from an administrator. [paragraph 0129, multiple encryption types, categories, and combinations may be specified through the interface 500 e.g. by an administrator of said embodiment. Specific permissions for purposes of sharing encrypted feeds with other recipient users/subscribers may likewise be specified within the user/subscriber interface 500]
Regarding Claims 4, 11, and 18, Racz discloses wherein a plurality of sets of information permissions for each of the plurality of participants are received from each participant. [paragraph 0045, each public key is associated with an entity…which has certain data-access permissions. Each entity that is entitled to access a particular stream data, e.g. stream data providing from a particular data source 50, may provide to the encryption computer system 30 their public key – the public keys, which contain the permissions, are provided and thus received for a plurality of participants]
Regarding Claims 5, 12, and 19, Racz discloses wherein one or more participants are organized in a group, a first set of information permissions are assigned to the group, and the information permissions for each participant in the group are the information permissions for the group. [paragraph 0057, In one particular embodiment, data streams are classified according to permission groups, with all the data streams in one particular permission group being each encrypted using a same encryption key stream. This does not mean that they are necessarily encrypted together, rather, they may be individually encrypted (allowing individual storage and access to the different encrypted data streams in the permission group) but with the same encryption keys]
Regarding Claims 7 and 14, Racz discloses wherein the information permissions are received through a user interface. [paragraph 0037, a permissions management mechanism may be implemented within the user/subscriber interface to govern such details as which users(s) may access the (1) stream(s), (2) any portions thereof, or (3) information about the streams(s); and any further conditions or limitations governing such access (such as a time restriction). In an embodiment, the user access/permissions list for each stream or any portion thereof, may be specified for each respective stream and any combination of streams therein, within the user-subscriber interface. In other embodiments, the users/subscribers may transfer streams to a central system or to any other user granted authority, typically by the first uploader or other party possessing ownership authority over a specific stream. Likewise, such access/permission may be modified, and correspondingly impact feed encryption policy and later accessibility of respective streams, further discussed herein – teaches a user interface where “access/permission may be modified]

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Racz in view of Vernon, as applied to Claims 1, 8, and 15, respectively, above, and further in view of Fakhraie et al., (US 10992679 B1) hereinafter referred to as Fakhraie.
Regarding Claims 6, 13, and 20, the combination of Racz and Vernon does not explicitly teach wherein the information permissions are received as a voice command.
Fakhraie teaches wherein the information permissions are received as a voice command. [Column 9, lines 35-38, a customer smart speaker may include an application through which the customer 102 may modify access permissions to various entities via voice commands] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fakhraie with the disclosures of Racz and Vernon. The motivation or suggestion would have been to provide multiple avenues to set or modify permissions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J STEINLE/Primary Examiner, Art Unit 2497